{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Derek A. Farmer, Attorney Registration No. 0071654, last known business address in Gahanna, Ohio.
{¶ 2} The court coming now to consider its order of November 1, 2006, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with one year stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio. It is further ordered that respondent is hereby placed on monitored probation for a period of one year from the date of this order.
{¶ 4} It is further ordered that on or before thirty days from the date of this order, relator shall file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is further ordered that at the end of respondent’s probationary period, the relator shall file with the Clerk of this court a report indicating whether respondent, during the probationary period, complied with the terms of the probation.
{¶ 5} It is further ordered that at the end of the probationary period respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders issued by this court, (3) respondent complies with the Rules for the Government of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating that respondent has complied with the terms of the probation, and (5) this court orders that the probation be terminated.
{¶ 6} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
*1249{¶ 7} For earlier case, see Columbus Bar Assn. v. Farmer, 111 Ohio St.3d 137, 2006-Ohio-5342, 855 N.E.2d 462.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.